Citation Nr: 0935999	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-11 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. §  1151 for herniated nucleus pulposus at L4-5 
with canal stenosis to include low back and left leg 
symptoms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
September 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
September 2006.  

The issue on appeal was previously before the Board in 
February 2007 when it was remanded for additional evidentiary 
development.  


FINDING OF FACT

The Veteran's currently existing low back and left leg 
symptoms were not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, nor were they 
proximately caused by an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for herniated nucleus pulposus at L4-5 with canal stenosis to 
include low back and left leg symptoms have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
compensation for the disability on appeal.  Specifically, the 
discussions in April 2003 and May 2005 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the April 2003 and May 2005 VCAA 
letters and he was also provided with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in an August 
2006 letter.  The issue was readjudicated and supplemental 
statements of the case were sent to the appellant in March 
2006 and July 2007.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  

VA opinions with respect to the issue on appeal were 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case, 
when read together, are more than adequate, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The opinions consider all of the 
pertinent evidence of record, to include current VA medical 
records as well as the surgery records and the Veteran's 
self-reported medical history, and provide complete 
rationales for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In an August 
2009 statement the veteran indicated that he had recently had 
a stent installed in his lower right groin area.  These 
treatment records have not been associated with the claims 
file.  The Veteran did not indicate, however, that the 
records in question include any evidence of a link between 
current low back and left leg symptomatology and the surgery 
performed by VA in 1998.  There is already evidence of record 
documenting current complaints of low back and left leg 
symptomatology.  This evidence is redundant.  The Board finds 
a remand in order to obtain the outstanding current treatment 
records would not be beneficial to the Veteran's claim.  The 
Veteran waived the RO's review of his August 2009 arguments. 
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


Analysis

In January 2001, the Veteran submitted a claim for service 
connection for a lower back disorder which he opines was the 
result of surgery which was performed at a VA Medical Center 
(VAMC) in October 1998.  He has alleged that he experiences 
back pain and left leg pain due to cardiac catheterization 
which was performed by VA in 1998.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. §3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

Upon careful consideration of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

In his December 2000 claim, the Veteran wrote that he had a 
lower back disorder which was caused by VA surgery in October 
1998.  The Veteran referenced a VA physician as stating that 
his lumbar condition with left leg pain was complicated by 
possible nerve damage after stenting.  

VA medical records reveal that the Veteran underwent cardiac 
catheterization with stent placement through the right 
femoral artery at a VAMC in Miami in October 1998.  The next 
day, there was a suspicion of a stent thrombosis and a 
procedure was performed on the left femoral artery.  Two 
months later, the Veteran began complaining of bilateral 
thigh numbness while walking.  A VA clinical record dated in 
December 1998 shows the Veteran reported a long history of 
low back pain with claudication.  Disc herniation with L4-5 
canal stenosis and diffuse bulging of L3-4 which was 
compressing the left L4 nerve root was noted at this time.  
Subsequent clinical records include references to the 
presence of back and left leg complaints.  

The Veteran has cited to the October 2000 opinion from a VA 
physician as proof that his current back and left leg 
complaints were the result of VA medical treatment which was 
rendered in October 1998.  The October 2000 treatment record 
indicates that the Veteran had lumbar pain and chronic left 
leg pain which was complicated by a "possible" nerve injury 
after stenting.  It was written that the Veteran described 
burning pain in the left thigh that could be compatible with 
the lateral femoral cutaneous nerve but was somewhat more 
lateral than the author would expect.  A lumbar MRI was 
referenced as revealing a large herniated central disc at L4-
L5.  

The report of a VA examination also supports the Veteran's 
allegations of experiencing additional disability as a result 
of VA medical procedures conducted in October 1998.  A VA 
spine examination was conducted in December 2001.  The 
Veteran reported that he had two stent operations and 
procedures in 1998, after which he developed back pain and 
paresthesias in the left leg.  The Veteran had a prior 
history of chronic low back pain but after the stent 
procedures, he said the pain was very severe in the back.  He 
also experienced stinging and burning in the left leg down to 
the left ankle.  Physical examination was performed.  The 
diagnoses were degenerative disc disease of the lumbar spine, 
radiculitis, and L5-S1 disc disease.  Regarding the question 
of etiology, the examiner opined the Veteran had previously 
existing degenerative disc disease in the lumbar spine which 
was aggravated by "whatever the procedure was they did."  
Whether it was positioning or stressing, the examiner did not 
know, but it was his opinion that "it was aggravated."  

The Board finds the probative value of the medical evidence 
included in the October 2000 clinical record and the report 
of the December 2001 VA examination is outweighed by other 
medical evidence of record which finds that there is not a 
causal link between the Veteran's low back and left leg 
complaints and the surgery performed by VA in 1998.  

A VA orthopedic examination was conducted in June 2007.  It 
was noted that the Veteran had cardiac catheterization twice 
within 24 to 48 hours, using right then left side femoral 
approaches in 1998.  The Veteran reported persistent left 
lateral thigh numbness with prolonged standing.  There was 
also neck/back pain after a fall in March 2000.  Physical 
examination was conducted and the claims file was reviewed.  
A diagnosis of lumbar spondylosis was made.  The examiner 
opined that the back and lower extremity symptoms were not 
caused by or a result of the cardiac catheterization.  The 
examiner found that the current symptoms such as a limited 
range of motion of the lumbar spine were related to the 
lumbar spondylosis and were not a complication of the femoral 
catheterization.  The examiner noted that the most common 
complications from femoral catheterization were hemorrhage 
and local hematoma formation which increased in frequency 
with the increasing size of the sheath, the amount of 
anticoagulation and obesity.  Other common complications (in 
order of decreasing frequency) included retroperitoneal 
hematoma, pseudoaneurysm, arteriovenous fistula, arterial 
thrombosis, stroke, sepsis with or without abscess formation 
and cholesterol or air embolization.  The examiner did note 
that, compared to the femoral approach, the radial approach 
caused significantly fewer vascular complications.  The 
examiner did not indicate that there was fault on the part of 
VA in any way in using the femoral approach as opposed to the 
radial approach.  

A VA expert neurological medical opinion was obtained in 
2008.  Based on her review of the medical evidence, the 
neurologist found it unlikely that the Veteran's claims of 
neurologic pathology were a result of the cardiac 
catheterization.  The neurologist found that there was no 
evidence of any sort of femoral neuropathy which would be a 
common cause of neurologic dysfunction as a result of cardiac 
catheterization.  The examiner noted that there was 
inconsistent evidence regarding any longstanding 
radiculopathy that had occurred immediately after the 
procedure.  Examinations by Physical Medicine Rehab, 
Neurology, and Neurosurgery had been inconsistent with any 
one long standing deficit that could be attributed solely as 
a result of the surgical procedure.  The neurologist noted 
that there was a suggestion of possible numbness that could 
be associated with the lateral femoral cutaneous nerve that 
was mentioned by one of the neurosurgeons; however, the exact 
location of this numbness has not been well documented by any 
sort of examination.  The examiner determined that, in any 
case, meralgia paresthetica would not provide any sort of a 
longstanding physical disability and would not cause any 
problems with the Veteran's job performance.  It was the 
examiner's opinion that the Veteran has longstanding problems 
with cervical and lumbar degenerative disease and his 
complaints would not be anything that would not be expected 
out of the normal disease progression.  The examiner found it 
unlikely that the Veteran's complaints of problem associated 
with his legs and lumbar spine were due to carelessness, 
negligence, lack of proper skill, error, or error of 
catheterization at the VA facility where the procedures were 
performed.  

A Veterans Health Administration (VHA) opinion was produced 
in October 2008.  The opinion was based on a review of 
medical records excluding the report of a December 2001 VA 
examination.  A Chief of the Orthopedic Department in  the VA 
health care system noted the Veteran's complaints of 
increased symptoms in his back and left leg following a 
cardiac catheterization procedure in October 1998.  It was 
noted that vascular access for the procedure was gained 
through the left groin.  The examiner found it unlikely that 
the orthopedic or neurologic pathology which the Veteran felt 
was worsened by the catheterization procedure was in fact at 
all causally associated with those procedures.  Complications 
of cardiac catheterization were noted to involve vascular 
problems, such as hemorrhage, embolization, or blood clots.  
The procedure would have no effect on the spinal cord and no 
effect on the bony anatomy of the spine by anything done with 
the catheterization procedures.  It was noted that the 
Veteran had well documented known lumbar disc disease and 
cervical disc disease prior to the catheterization process in 
1988 and the Veteran's symptoms of back pain and radicular 
leg pain would be associated with those disc symptoms.  This 
type of disc pathology would not be affected in any way by 
catheterization including any normal side effects of 
catheterization.  The author further wrote that the femoral 
nerve was directly adjacent to the femoral artery at the site 
of the catheterization.  The records do indicate no evidence 
of any major injury to the Veteran's femoral nerve.  However, 
it could be possible that a small cutaneous branch could be 
injured, either by the incision, retraction, or hemorrhage.  
As such, this could result in a focal area of the thigh 
having some paresthesias or abnormal or uncomfortable 
sensations.  The examiner would agree with the report of the 
October 2000 examination; however, if his burning pain is 
very far lateral on the thigh, that it is unlikely to be 
coming from any area within the distribution of the femoral 
nerve branches, since it serves the anterior and 
anterolateral aspect of the thigh.  The record did not give 
an exact description of the location.  

In a June 2009 addendum, the physician wrote that he had the 
opportunity to review the report of the December 2001 VA 
examination which had not been reviewed at the time of the 
prior writing.  The report notes the temporal relationship 
between the increase in the Veteran's back and leg symptoms 
and his catheterization and the Veteran's hypothesis that 
something happened during the catheterization that may have 
increased his symptoms.  The physician found that the 
question was a causal relationship and not just a temporal 
relationship.  He found it unlikely that the catheterization 
procedure caused any permanent increase in the severity of 
the Veteran's orthopedic/neurologic pathology.  The pathology 
was present prior to the catheterization secondary to 
degenerative disc disease in his back.  The physician 
concluded by writing that he could find nothing in the record 
to indicate any carelessness, negligence, lack of proper 
skill, or error in the catheterization procedures the Veteran 
underwent.  

The Board finds that the probative value of the October 2000 
VA clinical record and the December 2001 VA examination 
report which link current problems with the Veteran's back 
and left leg to VA surgery is outweighed by the probative 
value of the June 2007 orthopedic examination report, the 
2008 neurological opinion and the October 2008 VHA opinion, 
all of which indicate that there is no causal link between 
the back and left leg symptomatology and the surgical 
procedures performed by VA in October 1998.  

The author of the October 2000 VA clinical record did not 
provide any reasons or bases for his opinion that there was a 
possible nerve injury as a result of the October 1998 
surgery.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  The author does not 
reference any surgical or hospitalization records in support 
of his finding of a possible nerve injury.  The Board again 
points out that actual causation is required.  The evidence 
must show that the hospital care or medical or surgical 
treatment resulted in the Veteran's additional disability.  
Merely showing that the Veteran received treatment and that 
he has additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1).  Furthermore, this opinion does not 
take into account the well documented problems the Veteran 
had with his spine which existed prior to the October 1998 
surgical procedures.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993)  The author's use of the 
phrase "possible nerve injury" suggests to the Board that 
this opinion is speculative.  Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.].  

The Board finds reason to place reduced probative value on 
the report of the October 2001 VA examination.  The author of 
this record determined that the Veteran had pre-existing 
degenerative disc disease of the lumbar spine which was 
aggravated by a VA medical procedure.  The author does not 
provide any rationale to support his finding of aggravation.  
Furthermore, it does not appear that the author of the 
October 2001 VA examination report reviewed any medical 
evidence regarding the surgical procedure conducted in 
October 1998 which was supposedly the genesis for the 
aggravation.  The author noted that the Veteran's back 
disability was aggravated by whatever procedure was performed 
by VA.  This characterization by the author leads the Board 
to question whether any surgical reports were reviewed in 
connection with the formation of the opinion.  The Board 
finds that, without reading the surgical reports, a 
determination could not be made regarding causation and the 
actual additional disability which was aggravated by the 
procedure was not set out.  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In contrast to the October 2000 VA clinical record and the 
report of the December 2001 VA examination, the Board finds 
the reports of the June 2007 orthopedic examination, the 2008 
neurologic examination and the October 2008 VHA should be 
afforded significant probative weight.  These reports were 
based on a review of the pertinent surgical records and a 
rationale was provided as to why there was no additional 
disability associated with the October 1998 VA surgeries.  
The authors noted the common complications from 
catheterization which did not include the neurological 
problems complained of by the Veteran.  The authors also 
cited to medical evidence of record such as a lack of 
consistent evidence supporting the alleged pathology to 
support their opinions.  As the evidence which cuts against 
the Veteran's claims takes into account the pertinent medical 
records and provides rationales for the opinions, it is more 
probative than the above cited evidence which supports the 
Veteran's claim.  The Board finds the preponderance of the 
competent evidence of record demonstrates that the October 
1998 surgeries did not result in additional disability, that 
is, additional low back and left leg symptomatology.  

The Board notes the author of the October 2008 VHA opinion 
references a possible injury to the femoral nerve.  However, 
the author noted that there was no evidence of such an injury 
in the surgical records.  Furthermore, the author seemed to 
discount the presence of a minor injury to the femoral nerve 
based on the apparent distribution of the Veteran's reported 
symptomatology which was not in accordance with the femoral 
nerve branches.  The Board finds this evidence does not 
support a finding that the Veteran's femoral nerve was 
injured as a result of the October 1998 VA surgical 
procedure(s).  There is nothing in the surgical records to 
support such a finding.  It is, at best, speculative.  

The only other evidence of record which indicates that the 
Veteran currently has low back and/or left leg symptoms as a 
result of surgery which was conducted in October 1998 is the 
Veteran's own allegations and testimony.  In a March 2004 
statement, the Veteran wrote that he was not claiming that 
his herniated disc was caused by VA treatment.  He was 
claiming that the numbness in his left thigh was the result 
of the surgical procedure.  He opined that, if the procedure 
was performed correctly on his right groin area, they would 
not have had to do the same procedure on the left groin area.  
Prior to the procedure, he had never experienced the numbness 
in either of his thighs.  

The Veteran testified before the undersigned in September 
2006 that he sought treatment at a VA facility in October 
1998 for a heart attack.  A heart catheterization was 
performed on the right side and after another heart attack, 
left side catheterization was conducted.  When a clamp was 
removed during the left side procedure, the Veteran 
experienced extraordinary pain.  He felt the clamping 
procedure which was performed on the left was different than 
that performed on the right and caused permanent damage.  He 
described the pain as a thousand little needles going in his 
left side and lower back.  He denied having pain in his left 
side or lower back before his heart attack.  He said a 
neurosurgeon said it was a possibility that the herniated 
discs could have been presumably linked to active duty.  The 
doctor did not explain how he arrived at the conclusion.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain after a 
surgical procedure and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Therefore, the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

While the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

In this case, the Veteran is competent to report that he has 
low back and left leg symptomatology which began after VA 
surgery in October 1998.  However, he is not competent to 
report that the symptomatology was caused by the 1998 
surgical procedures as such assessment is not simple in 
nature.  See Jandreau; see also Woehlaert.  The Veteran's 
assertions as to the etiology of his low back and left leg 
symptoms are without probative value.  

There is no competent evidence of record which indicates that 
the low back and left leg symptomatology the Veteran 
experiences is proximately caused by an event that was not 
reasonably foreseeable including surgery conducted by VA in 
October 1998.  The Veteran has not advanced such an argument 
and there is no competent evidence of record which supports 
such a finding.   As found above, the preponderance of the 
evidence demonstrates that the Veteran does not experience 
any low back and left leg symptomatology which was due to VA 
medical treatment.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  


ORDER

Compensation under the provisions of 38 U.S.C.A. §  1151 for 
herniated nucleus pulposus at L4-5 with canal stenosis to 
include low back and left leg symptoms is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


